Citation Nr: 0509626	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971, including 10 months in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 23, 2004.  This matter was 
originally on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's PTSD is not related to active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110,  (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's March 2004 Remand, the Appeals 
Management Center contacted the U.S. Armed Service Center for 
Research of Unit Records (CURR) and requested information 
regarding the veteran's claimed in-service traumatic 
stressors.  Thereafter, the veteran's claim was readjudicated 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and a supplemental statement 
of the case was issued.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
March 2004 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April and August 2002, and March 2004, the RO sent letters 
to the veteran advising him what evidence was required to 
substantiate his claim for service connection.  The letters 
also asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letters explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the notice 
letters did not specifically advise the veteran to provide 
any evidence in his possession that pertains to his claim, he 
was informed to either complete and return the enclosed 
authorization forms enabling VA to obtain the information on 
his behalf or to furnish VA with the medical evidence 
himself.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the November 2001 
rating action was promulgated did the RO provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notices in this case were not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notices do not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notices requirement was 
harmless error.  While the notice provided to the veteran was 
not given prior to the first AOJ adjudication of the claim, 
the notices were provided by VA prior to the re-transfer and 
re-certification of his case to the Board, and the content of 
the notice letters fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim for service 
connection for PTSD.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  



II.	Background Information

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he currently suffers from PTSD as a result of his service in 
Vietnam.  

The veteran filed his claim for PTSD in December 2000.  In 
January 2001, the RO sent a letter with 22 questions to be 
answered by the veteran in an effort to obtain as much detail 
as possible regarding possible stressful events suffered by 
the veteran during his military service.    

In November 2001, the RO denied the PTSD claim on the basis 
that the veteran had no record of combat service and that 
there was not sufficient information and detail regarding the 
veteran's alleged in-service stresses to request CURR to 
conduct research.    

In March 2002, the veteran submitted a statement in support 
of claim in which he stated that he had been suffering from 
symptoms of depression, minimized self worth, anxiety in 
crowds, and an inability to concentrate in addition to other 
symptoms since his return from Vietnam in February 1971.    

In March 2002, the veteran submitted his notice of 
disagreement with the November 2001 decision and noted that 
he would be sending evidence to VA shortly.  In May 2002, the 
veteran submitted a statement in which he stated that he was 
stationed in Chu Lai 1970-1971 with the 39th Engineer 
Battalion.  The veteran stated that he went through a Tet 
Offensive while he was there but that he could not provide 
the month.  The veteran stated that his duty while with the 
39th Engineer Battalion was in-processing, out-processing, 
and medical for soldiers at grade E6 and below.  The veteran 
also advised that his company did get mortared often as his 
camp was close to both the airport and the highway.  The 
veteran acknowledged that he was never engaged in combat or a 
prisoner of war.  The veteran stated that he could not 
remember the names of persons that he worked with except for 
the name of the Personnel Sergeant, Sgt. R.  The veteran 
stated that he was unable to provide the exact times, places, 
and people.  

The veteran also submitted lay statements from his mother and 
two sisters regarding changes in his personality after 
returning from Vietnam

In June 2002, the RO again denied the PTSD claim on the basis 
that the record was absent evidence that the veteran 
participated in combat or specific information to enable CURR 
to conduct research.  

In the August 2002 statement of the case, the decision review 
officer stated that after de novo review of all the available 
evidence, in the absence of a clear diagnosis of PTSD, 
specific verification of qualifying stressors or any direct 
indication that such stressors cause the veteran's reported 
symptoms, service connection for PTSD must be denied.

In September 2002, the veteran submitted a VA Form 9.  Again, 
the veteran stated that he was unable to provide the month or 
months that his company was mortared in Chu Lai or the names 
of the soldiers killed or wounded.      

A March 2003 supplemental statement of the case again denied 
service connection for PTSD on the same basis as the previous 
decisions.  

In April 2002, the veteran submitted a statement in which he 
again basically stated that he was unable to provide names 
and dates almost 33 years after the events.  In addition, the 
veteran submitted certificates of appreciation and his 
discharge certificate.  

In March 2004, the Board remanded the case for additional 
development.  In May 2004, the Appeals Management Center 
received copies of VA treatment records dated in February, 
March, May, and June 2001 and September and October 2002.  In 
April 2004 CURR replied that they were unable to conduct 
research of the veteran's PTSD stressors due to insufficient 
stressor information (dates within 2 months of stressor, 
specific locations, full name of casualties, etc.)  as the 
veteran's description of his stressor events did not contain 
any specific dates.

In September 2004, the veteran submitted a statement in 
support of claim where he stated that he worked at 39 
Engineer Battalion and handled 1500 records for E6 and below 
and, "I couldn't tell you who the men were."

A December 2004 supplemental statement of the case again 
denied service connection for PTSD because a stressful 
incident related in service could not be verified in order to 
provide a link to any symptoms or diagnosis of an acquired 
psychiatric disorder and because the information provided 
with the claim was not specific enough to permit a reasonable 
search of military records for verification.  

III.	Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

IV.	Discussion

As noted above, Regulation 38 C.F.R. § 3.304(f) sets forth 
the three elements required to establish service connection 
for PTSD:  (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

In a June 2001 VA Outpatient report, Dr. RS, a staff 
psychologist who had been treating the veteran, diagnosed the 
veteran with PTSD and provided the required nexus for service 
connection including addressing the DSM-IV criteria met by 
the veteran.  Dr. RS stated that it was his opinion that the 
veteran suffered from chronic, mild PTSD.  Dr. RS noted that 
the veteran had made a satisfactory adjustment following his 
service in Vietnam but that his family reports that he had 
changed significantly, he was no longer the lighthearted man 
he had been but was very serious, prone to depressions, 
moody, less social, and found relationships difficult to 
establish and maintain.  

However, a VA staff psychiatrist who evaluated the veteran in 
June 2004 diagnosed the veteran with depressive disorder not 
otherwise specified and rule out PTSD and the August 2002 VA 
examiner stated that the veteran did not seem to meet the 
criteria for PTSD; and that although he had mild symptoms of 
PTSD, the veteran did not appear to have a sentinel event or 
events with which the veteran still continued to have 
problems.  

A June 2004 mental health treatment note authored by Dr. RS 
stated that the veteran had not been seen in two years and it 
was suggested that the veteran resume psychotherapy for his 
depression and life issues.  A November 2004 mental health 
treatment note authored by Dr. RS stated that a 45-50 minute 
psychotherapy session was conducted and PTSD symptoms and 
anger were diagnosed and treated.  Accordingly, it is highly 
uncertain whether the veteran has PTSD.  

With respect to element (3), combat status or verified 
stressors, military personnel records indicate that the 
veteran was a Personnel Records Specialist, HHC, 39th 
Engineer Battalion (Cbt) USARPAC, in Vietnam between May 4, 
1970 and February 17, 1971.  The veteran was not awarded any 
medal or decoration that was indicative of combat status.  In 
fact, as noted above, the veteran acknowledged in his March 
2002 notice of disagreement that he was never engaged in 
combat or a prisoner of war.  Thus, the Board finds that the 
objective evidence of record does not establish that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f).  

Accordingly, in the absence of objective evidence that the 
veteran engaged in combat with the enemy, the veteran must 
show by credible supporting evidence that the claimed in-
service stressor occurred.  

As noted above, in April 2004 CURR replied that they were 
unable to conduct research of the veteran's PTSD stressors 
due to insufficient stressor information as the veteran's 
description of his stressor events did not contain any 
specific dates.    In this case, the veteran failed to 
provide the information necessary to substantiate his claim; 
and although VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.   In 
the absence of evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed 
stressors, it follows that there is no competent medical 
evidence of a causal nexus between a diagnosis of PTSD and 
the in-service stressor.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


